Citation Nr: 0114072	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-21 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.  

2. Entitlement to Dependents' Educational Assistance under 
the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The service department has verified that the veteran had 
active service from April 1943 to October 1945, but it is 
contended that there was earlier service.  He died on July 
[redacted], 1997.  The appellant is claiming Department of Veterans 
Affairs (VA) benefits as the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the Los 
Angeles, California, Regional Office.  A notice of 
disagreement was received in June 2000; a statement of the 
case was issued in August 2000; and a substantive appeal was 
received in August 2000.  The claims file was subsequently 
transferred to the Reno, Nevada, Regional Office (RO). 


REMAND

It appears that the appellant is claiming that the cause of 
the veteran's death was organic brain disorder due to an 
inservice injury.  However, no records pertinent to the 
veteran's military service have been located. 

During his lifetime, the veteran maintained that he entered 
military service in April 1942 (as opposed to April 1943), 
that he was a prisoner of war on two occasions, that he 
received the Purple Heart, and that he was promoted to an 
officer prior to his discharge from service.  By letter, 
dated in November 1983, the veteran described with detail and 
specificity his locations and units during service.  The 
veteran stated that he enlisted in April 1942, not April 1943 
as indicated by the verification from the NPRC.  The veteran 
also reported that he had two separate service numbers and 
indicated the possibility that his military records were 
under a different spelling of his last name ([redacted] versus 
[redacted]).  He also claimed that he received benefits for 
several months after his discharge from service, although it 
is not clear whether he was claiming that he received VA 
benefits or benefits from the military.  

The National Personnel Records Center (NPRC) has indicated 
that the veteran's service medical records may have been lost 
in the 1973 fire at that facility.  To date there has also 
been no verification of the claimed prisoner of war status 
despite several attempts by the originating agency.  The 
Board notes that a Request for Information (VA Form 21-3101) 
was prepared in January 2000 based on the claimed second 
service number ([redacted]) and with the veteran's last name 
spelled "[redacted]" as opposed to "[redacted]."  The claims file 
does not show that a response was ever received from this 
request, and it appears from subsequent internal VA 
communications that a determination may have been made that 
the prior requests for information were sufficient.  However, 
it appears that the several prior requests for information 
were not based on the claimed second service number and 
different spelling of the veteran's last name.  

The Board acknowledges the efforts made to date by the 
originating agency.  However, in a case such as this where it 
appears that the veteran's service records may have been 
destroyed, a heightened duty to assist exists.  In light of 
the fact that follow-up action was apparently not taken to 
ascertain whether pertinent records may exist under a 
different service number and different spelling of the 
veteran's last name, the Board believes that additional 
development action is required before it may properly proceed 
with appellate review. 

The Board also notes that the appellant requested a personal 
hearing at the RO.  It does not appear that one was 
conducted, although a memorandum does document a conference 
with an RO Decision Review Officer in December 1999.  
Clarification is necessary to ensure that the appellant's 
right to a personal hearing is honored.  

The Board further observes that the record contains two 
marriage certificates, dated in April 1968 and February 1991, 
which appear to be for marriages between the veteran and 
appellant.  Clarification from the appellant as to these two 
records should also be obtained.  

Accordingly, this case is REMANDED for the following:

1. The RO should review the claims file and 
take all necessary action to ensure 
ensure compliance with all notification 
and development provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475. 

2. The appellant and her representative 
should be requested to clarify in writing 
whether the appellant has withdrawn her 
request for a personal hearing at the RO.

3. An appropriate VA-wide request for any 
claims file for the veteran created in 
1945 under either [redacted], or 
[redacted], as well as under a 
claims file numbered [redacted] should be 
made. 

4. The RO should make another attempt to 
secure through official channels the 
veteran's service medical records, 
verification of the claimed prisoner of 
war status, verification of the claimed 
award of a Purple Heart, and service 
personnel records, noting the alternate 
spellings of the veteran's last name and 
the two reported service numbers.  The 
Board notes that the veteran's November 
1983 letter provides detailed information 
regarding the veteran's service and this 
information should be used to the extent 
possible to obtain any records verifying 
the veteran's service or medical 
treatment during service.  All attempts 
to obtain these records should be 
documented including responses indicating 
that no records are available.  

5. The RO should also take appropriate 
action to ascertain if Okno Hospital in 
California as reported by the veteran in 
his November 1983 letter was a military 
or a VA facility.  Appropriate action to 
locate and obtain any available records 
documenting the claimed treatment in 1945 
should be undertaken. 

6. After completion of the above and any 
other development deemed necessary by the 
RO, the RO should review the expanded 
record and determine if the benefit 
sought can be granted.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant and the appellant's representative have the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


